EL SECRETARIO DE EDUCACIÓN
WASHINGTON, DC 20202

24 de marzo de 2022
Estimados educadores y padres1:
Gracias por apoyar incansablemente a los estudiantes durante los últimos dos años y por
ayudarlos a regresar de manera segura a las clases presenciales, donde aprenden mejor. Les
escribo hoy con el fin de informarlos acerca de algunas actualizaciones y recursos para ayudarlos
en sus esfuerzos para mitigar la propagación de la COVID-19 en las escuelas y garantizar que
todos los estudiantes puedan aprender de manera segura y presencial, en la mayor medida
posible. En esta carta, se abordan las necesidades de los estudiantes con discapacidad a medida
que avanzamos hacia una nueva fase en nuestra respuesta frente a la pandemia.
Mantener a todos los estudiantes seguros, con clases presenciales en la escuela2 sigue siendo una
de las principales prioridades de la Administración Biden-Harris. Gracias a los recursos sin
precedentes que se proporcionan a través de la Ley del Plan de Rescate Estadounidense
(American Rescue Plan, ARP) de 2021 y a los paquetes de asistencia anteriores, las escuelas
cuentan con recursos para permanecer abiertas, mantener seguros a los estudiantes y al personal,
y abordar el impacto de la pandemia en el aprendizaje y la salud mental de los estudiantes. En la
actualidad, más del 99 % de todas las escuelas se encuentran abiertas por completo, en
comparación con alrededor del 46 % que estaban abiertas a principios de 2021.
A fines de febrero, los Centros para el Control y la Prevención de Enfermedades (Centers for
Disease Control and Prevention, CDC) publicaron un marco actualizado sobre cómo entendemos
los riesgos y los impactos de la COVID-19 en nuestras comunidades, y cómo respondemos a
ellos. Las nuevas recomendaciones de los CDC reflejan los datos más recientes y la ciencia en
evolución en torno a la COVID-19. En ellas, se identifican los niveles de COVID-19 en la
comunidad, que representan la gravedad de la enfermedad y la capacidad de respuesta de
nuestros sistemas de atención médica. Ahora, nos encontramos en una mejor posición que nunca
antes en la lucha contra la COVID-19. Esto incluye la prevención de la enfermedad con riesgos
médicos significativos, la minimización de la carga de nuestro sistema de atención médica y la
protección de las personas con mayor riesgo de enfermedades graves en nuestras comunidades –
incluidos adultos mayores, personas con discapacidad, personas con condiciones médicas y
mujeres embarazadas– a través de vacunas, tratamientos y estrategias de prevención por niveles.
Si desea conocer el nivel de COVID-19 de su comunidad, visite el sitio web de los CDC.
El Departamento reconoce las dificultades que experimentaron muchas familias mientras se
esforzaban por equilibrar la necesidad de garantizar la seguridad física de sus hijos y su
necesidad de aprendizaje presencial. Al ingresar a la próxima fase de la respuesta frente a la
1

La palabra Padres tiene el significado que se le otorga en las reglamentaciones de la Ley de Educación para
Personas con Discapacidades (IDEA), en el Título 34 §300.30 del Código de Regulaciones Federales (CFR), que
incluye a tutores y personas con quienes vive el niño y que actúan en lugar de un padre biológico o adoptivo
(incluido un abuelo, un padrastro u otro pariente), o a una persona que es legalmente responsable del bienestar del
niño.
2
Además, puede consultar el sitio web de la Oficina de Head Start para conocer los requisitos específicos de Head
Start. https://eclkc.ohs.acf.hhs.gov/about-us/coronavirus/ohs-covid-19-updates

Página 2: Estimados educadores y padres
pandemia, instamos a las escuelas a liderar con equidad e inclusión para garantizar que todos los
estudiantes tengan acceso al aprendizaje presencial junto a sus compañeros. Durante casi dos
años, los educadores y el personal de todo el país prestaron servicios y apoyo a estudiantes con
discapacidades de formas que nunca se habían anticipado antes de la pandemia de COVID-19.
La Administración se compromete a garantizar que los estudiantes con discapacidades sigan
recibiendo los servicios y el apoyo a los que tienen derecho para que tengan una experiencia
educativa exitosa. Como ya saben, los CDC reconocen que la COVID-19 representa un riesgo
mayor de complicaciones graves para muchas personas con discapacidades, incluidas, entre
otras,3 aquellas que están inmunocomprometidas o tienen condiciones médicas complejas. Es
posible que estos estudiantes necesiten protecciones adicionales para garantizar que puedan
permanecer de forma segura en el salón de clases.
Es importante recordar que las agencias educativas estatales (state educational agencies, SEA) y
locales (local educational agencies, LEA) están sujetas a las leyes federales, incluidos el Título II
de la Ley de Estadounidenses con Discapacidades (Americans with Disabilities Act, ADA)
de 1990, la Sección 504 de la Ley de Rehabilitación (Rehabilitation Act) de 1973 (Sección 504)
y la Ley de Educación para Personas con Discapacidades (IDEA), con el fin de garantizar la
inclusión de los estudiantes con discapacidades, incluidos aquellos con COVID prolongada,4 en
las escuelas de nuestro país.
El objetivo de este documento es ayudar a los educadores, el personal y las familias a planificar a
consciencia experiencias de aprendizaje para todos los estudiantes, incluidos los estudiantes con
discapacidades. En el documento, se revisan algunas estrategias importantes para lograrlo y se
reiteran los derechos clave otorgados a los estudiantes con discapacidades para asegurar que
puedan tener el mismo acceso a la instrucción presencial y recibir una educación pública gratuita
y apropiada (free and appropriate public education, FAPE) en el entorno menos restrictivo (least
restrictive environment, LRE). De acuerdo con las leyes federales de derechos civiles, esto se
debe realizar para que los estudiantes con discapacidades no corran riesgos por sus necesidades
de salud relacionadas con la escuela.5 Se desarrolla a partir de las directrices publicadas
3

Además de los casos de las personas inmunocomprometidas y aquellas que tienen condiciones médicas complejas,
los CDC publicaron directrices actualizadas en las que se describe a las personas con discapacidades que están en
riesgo de complicaciones graves por COVID-19.
4
Si desea obtener recursos adicionales sobre la COVID prolongada, consulte el documento de la Oficina para
Derechos Civiles (Office for Civil Rights, OCR) y la Oficina de Educación Especial y Servicios de Rehabilitación
(Office of Special Education and Rehabilitative Services, OSERS) del Departamento de Educación de EE.UU.
Long COVID under Section 504 and the IDEA: A Resource to Support Children, Students, Educators, Schools,
Service Providers, and Families (La COVID prolongada en virtud de la Sección 504 y la Ley IDEA: Un recurso
para apoyar a los niños, los estudiantes, los educadores, las escuelas, los proveedores de servicios y las familias).
5
A los fines de este documento, un “estudiante con discapacidades” incluye tanto el término “niño con
discapacidad” como se lo define en la Ley IDEA, Título 34 §300.8 del CFR, como el término “persona con
discapacidades” como se lo define en la Ley de Rehabilitación, Título 29 §705(9)(B), (20)(B) del Código de
EE.UU. (USC). Todos los niños con discapacidades que reúnen los requisitos para recibir educación especial y
servicios relacionados en función de la Ley IDEA están protegidos por la Sección 504, pero esto no es cierto si
invertimos la fórmula. No todos los estudiantes protegidos por la Sección 504 reúnen los requisitos para la Ley
IDEA.
El término “educación pública apropiada y gratuita” se utiliza en las reglamentaciones de la Ley IDEA y de la
Sección 504, aunque el significado varía en cierta medida para los estudiantes protegidos solo por la Sección 504 y
no por la Ley IDEA. El término “entorno menos restrictivo” proviene de la Ley IDEA y es similar al requisito
regulatorio de la Sección 504, según el cual un estudiante con discapacidades debe recibir educación junto a

Página 3: Estimados educadores y padres
anteriormente e incluye directrices sobre políticas y ejemplos de procesos para ayudar a ofrecer
un aprendizaje seguro y presencial.
Es posible que deban tomarse precauciones adicionales para proteger a estudiantes, amigos,
vecinos y seres queridos que corren un riesgo mayor de enfermedad grave por COVID-19. Los
CDC recomiendan que las personas que corren un riesgo mayor de enfermedad grave, y los
familiares, los amigos y los compañeros de trabajo que pasan tiempo con ellas, consideren tomar
precauciones adicionales incluso cuando el nivel de COVID-19 en la comunidad sea bajo.
Cuando el nivel de COVID-19 en la comunidad es medio o alto, estas precauciones pueden
incluir utilizar mascarillas bien ajustadas de forma adecuada y hacerse una prueba antes de
reunirse.
Esperamos que este documento les sirva a los educadores, las familias y las comunidades
escolares como un recurso útil y una fuente de información sobre cómo incluir de manera
efectiva a los estudiantes con discapacidades en el aprendizaje presencial. Alentamos a que el
personal escolar que tenga preguntas aproveche los recursos que desarrollaron los centros de
asistencia técnica de la Oficina de Programas de Educación Especial (Office of Special
Education Programs, OSEP) del Departamento. Además, los padres, los tutores y otros
cuidadores pueden encontrar su centro local de información y capacitación para padres aquí y
ponerse en contacto para recibir asistencia directa y derivaciones a otras organizaciones;
también, para desarrollar habilidades con el fin de participar de forma efectiva en la educación y
el desarrollo de sus hijos.
I. Cómo aprovechar el IEP o los procesos de la Sección 504 a fin de garantizar que se
implementen protecciones para el aprendizaje presencial
Si bien no son idénticas en su alcance, la Ley IDEA y la Sección 504 se basan en un enfoque de
equipo para decidir cuáles son la educación y los servicios individualizados adecuados para un
estudiante con discapacidades, incluidos los servicios de salud relacionados con la escuela que
sean necesarios a fin de garantizar que se brinde una FAPE al estudiante. Según la Ley IDEA,
este grupo se denomina equipo del programa de educación individualizada (individualized
education program, IEP) e incluye a personas clave, entre ellas el profesor de educación general,
el profesor o proveedor de educación especial, los padres del niño y cualquier otra persona que
los padres o la escuela determinen que pueda tener conocimiento o pericia especial sobre el niño.
Según la Sección 504, el equipo no tiene un nombre formal, pero en general se lo denomina
equipo de la Sección 504.6
La Ley IDEA requiere que las escuelas aborden las necesidades de salud relacionadas con la
escuela de los estudiantes con discapacidades elegibles que tienen un riesgo mayor de
enfermedad grave por el virus SARS-CoV-2. Las leyes, reglas, reglamentaciones o políticas
estatales o locales que tienen el efecto de limitar inapropiadamente la capacidad de un equipo
estudiantes que no tengan discapacidades “en la medida máxima adecuada a las necesidades” del estudiante con
discapacidades. Título 34 §104.34(a) del CFR. Si bien estos requisitos no son idénticos, a los fines de este
documento, las referencias al “entorno menos restrictivo” abarcan ambos requisitos para facilitar la lectura. Si
desea leer un análisis más completo de las similitudes y las diferencias de la Ley IDEA y la Sección 504, consulte
la Parent and Educator Resource Guide to Section 504 in Public Elementary and Secondary Schools (Guía de
recursos para padres y educadores sobre la Sección 504 en las escuelas primarias y secundarias públicas) 40-44
(diciembre de 2016) de la Oficina para Derechos Civiles.
6
Título 34 § 300.321 y § 104.35(c) del CFR.

Página 4: Estimados educadores y padres
IEP de abordar las necesidades de salud relacionadas a la escuela de un estudiante con una
discapacidad, o la capacidad de un equipo de ubicación de colocar adecuadamente un estudiante
con una discapacidad que tiene necesidades de salud relacionadas a la escuela en el LRE, violan
la Ley IDEA.7 Lo mismo aplica para la Sección 504.8
Asimismo, el grupo de personas con conocimientos que toman decisiones de colocación en
función de la Ley IDEA9 o de la Sección 504 es responsable de proponer una colocación de
educación adecuada en el LRE que satisfaga las necesidades de salud relacionadas con la escuela
del menor. Entre estas personas, es posible que se encuentre una persona que conozca las
necesidades de salud del estudiante, incluida la posibilidad de que se necesiten estrategias de
reducción de riesgos y prevención de la COVID-19. El equipo podría incluir a personas como el
personal de servicios de salud de la escuela y los profesionales de atención médica del
estudiante, según corresponda, si cuentan con conocimientos o experiencia especial con respecto
al estudiante. Debido a que los estudiantes con discapacidades elegibles que necesitan servicios
de salud relacionados con la escuela tienen derecho a ellos como parte de su FAPE, los equipos
deben tener en cuenta la información médica o de salud relacionada con la escuela de los
estudiantes con discapacidades que recibirán servicios en función de la Ley IDEA o que son
elegibles para los servicios de la Sección 504.
Al igual que sucede con los estudiantes con discapacidades elegibles que tienen alergias
alimentarias graves, los planes de salud pueden incluirse como parte del IEP o del plan de la
Sección 504 del estudiante10 para garantizar que su salud y su seguridad en el entorno escolar se
aborden de manera adecuada y que se implementen protecciones de privacidad apropiadas. Por
ejemplo, para brindar una FAPE en el LRE a ciertos estudiantes con discapacidades es posible
que se requiera que el IEP o el plan de la Sección 504 aborden estrategias apropiadas de
prevención y reducción de riesgos, como desinfectar artículos personales y del salón de clases, o
evitar su uso compartido. Los equipos de colocación, del IEP y de la Sección 504 pueden abordar
la continuación de las estrategias de prevención por niveles en toda la escuela que recomiendan
los CDC con el fin de atender las circunstancias especiales del estudiante con discapacidades y
garantizar que pueda recibir una FAPE en el LRE.
II. Uso continuo de las estrategias de prevención por niveles para mantener seguras a las
comunidades escolares
Como parte de las nuevas recomendaciones de los CDC, ahora se deben respetar las mismas
recomendaciones de uso de mascarillas en entornos escolares, preescolares y de intervención
temprana que se aplican para la comunidad en la que estos se encuentran. Según los datos más
recientes, en áreas en las que el nivel de COVID-19 en la comunidad es alto, los CDC
recomiendan el uso universal de mascarillas para entornos escolares, preescolares y de
See Questions C-7 through C-11 of the Department’s Return to School Roadmap: Development and
Implementation of Individualized Education Programs (Sept. 30, 2021).
8
Consulte Brief for the United States as Amicus Curiae (Resumen para Estados Unidos en condición de Amicus
Curiae), Disability Rights South Carolina v. McMaster (4th Cir. 30 de noviembre de 2021).
9
Título 34 § 300.116 del CFR.
10
Si bien las reglamentaciones de la Sección 504 del Departamento no lo requieren de forma explícita, los distritos
escolares a menudo documentan los elementos de la FAPE de un estudiante individual en función de la
Sección 504 en un documento, que en general se denomina plan de la Sección 504. En general, en un plan de la
Sección 504, se describen la educación regular o especial y las ayudas y los servicios relacionados que necesita un
estudiante, y el entorno adecuado en el que debe recibir estos servicios.
7

Página 5: Estimados educadores y padres
intervención temprana, además de en autobuses y furgonetas escolares. En cualquier nivel de
COVID-19 en la comunidad, las personas, incluidas aquellas con un riesgo mayor de
consecuencias graves por COVID-19, pueden optar por utilizar una mascarilla en cualquier
momento. Además, quienes pasan tiempo con personas con un riesgo mayor de enfermedad
grave deben considerar tomar precauciones adicionales, incluso cuando el nivel de COVID-19 en
la comunidad sea bajo. En cualquier nivel, las personas con un riesgo mayor de enfermedad
grave, las personas que estén en contacto con estas, las personas con síntomas de COVID-19, o
las personas que no cuentan con todas las vacunas contra la COVID-19 y estuvieron expuestas a
una persona con COVID-19 u obtuvieron un resultado positivo en una prueba deben tomar
precauciones adicionales para protegerse a sí mismas y a los demás. Esto incluye una cuarentena
de 5 días y el uso adecuado de una mascarilla bien ajustada durante aproximadamente 10 días
más.
Aún así, los distritos escolares, las escuelas, los centros y hogares de la primera infancia, y los
salones de clases pueden optar por exigir el uso de mascarillas con cualquier nivel de COVID-19
en la comunidad, según las necesidades de su comunidad, en especial si se tiene en cuenta a las
personas a quienes estas estrategias de prevención brindan una protección crítica durante el
aprendizaje presencial. La implementación de estrategias de prevención por niveles (el uso de
múltiples estrategias de prevención en conjunto) en las escuelas puede proteger los derechos de
los estudiantes con discapacidades, ya que garantiza su acceso continuo al aprendizaje presencial
seguro.
Las escuelas deben seguir adoptando medidas con el fin de preservar las oportunidades de
aprendizaje presencial seguro para los estudiantes con discapacidades, incluidos aquellos con un
riesgo alto de consecuencias graves por COVID-19. Para cumplir con las obligaciones federales
de no discriminación de la Sección 504, los distritos escolares deben realizar modificaciones
razonables cuando sea necesario a fin de garantizar la igualdad de acceso para los estudiantes
con discapacidades cuando no se pueda demostrar que las modificaciones constituirían una
alteración fundamental o una carga administrativa indebida para el programa.11 Además, si un
padre u otro miembro del equipo del IEP o la Sección 504 cree que algunas estrategias de
prevención de la COVID-19 específicas son necesarias para brindar una FAPE al estudiante, el
equipo debe considerar si tales medidas son necesarias, y hasta qué punto, en función de la
información específica del estudiante, que puede incluir registros médicos o de salud, datos de
diagnóstico u otros datos evaluativos, o información documentada por médicos o profesionales
de la salud. Si el equipo del IEP o la Sección 504 determina que las medidas de reducción de
riesgos y prevención de la COVID-19 son necesarias para que un estudiante con discapacidades
reciba una FAPE (en el caso de que las medidas de prevención supongan educación especial,
servicios relacionados, ayudas y servicios complementarios en función de la Ley IDEA o la
Sección 504, o modificaciones del programa y apoyos para el personal escolar), el equipo debe
incluirlas en el IEP o el plan de la Sección 504 del menor.12

11

Consulte el Título 34 § 104.4(b) del CFR. También consulte el Título 28 §35.130(b)(7)(i) del CFR.
Si el equipo del IEP o el grupo de personas informadas que toman la decisión de colocación no pueden o no
quieren abordar las necesidades de salud relacionadas con la escuela de un menor con discapacidades elegible que
tiene un riesgo mayor de enfermedad grave por COVID-19, los padres pueden utilizar los procedimientos y
mecanismos de resolución de disputas de la Ley IDEA o las garantías de procedimiento de la Sección 504. Título
34 §§300.151-300.153, 300.506 y 300.507-300.516 del CFR; Título 34 § 104.36 del CFR.

12

Página 6: Estimados educadores y padres
Durante los últimos dos años, las escuelas demostraron amplias capacidades en la
implementación de las estrategias de prevención por niveles que recomiendan los CDC para
ayudar a mantener a los estudiantes seguros mientras asisten de forma presencial a las escuelas.
La implementación de estrategias de prevención por niveles puede ayudar a proteger a los
estudiantes, los educadores, el personal y los familiares, y respalda el aprendizaje presencial de
todos los estudiantes. El uso continuo de estas estrategias puede ayudar a garantizar que todos los
estudiantes puedan seguir recibiendo instrucción y servicios presenciales de manera segura. Estas
estrategias se pueden implementar mediante el uso de los fondos de la Ley ARP, que
proporcionaron recursos sin precedentes a fin de que las escuelas y las comunidades mantengan
las escuelas abiertas y seguras para la instrucción presencial.
Es importante destacar que las escuelas se encargaron en gran medida de comunicar las
estrategias de prevención a las familias, trabajar para fomentar una cultura de prevención y
asegurarse de responder preguntas y aliviar las preocupaciones que puedan tener las familias. Las
escuelas pueden buscar recursos adicionales sobre cómo comunicar estrategias de prevención,
incluidos ejemplos de cartas y de lenguaje, en el sitio web de los CDC.
Vacunación: La vacunación contra COVID-19 de todos los estudiantes elegibles, así como de
los educadores, el personal y los familiares, es la estrategia más esencial a fin de ayudar a las
escuelas a mantener una instrucción presencial segura de tiempo completo para todos los
estudiantes. La vacunación es la estrategia principal de salud pública para la prevención de la
enfermedad y las complicaciones graves por la COVID-19. Las personas que completaron la
serie primaria (y un refuerzo, en el caso de ser elegibles) tienen un riesgo considerablemente
menor de enfermedad grave y muerte por COVID-19 en comparación con las personas no
vacunadas.13
Las escuelas deben alentar a que los estudiantes elegibles, los educadores, el personal y las
familias, incluidos los miembros de la familia extendida que tengan contacto frecuente con los
estudiantes, se vacunen lo antes posible. Las escuelas también deben considerar asociarse con las
autoridades de salud pública estatales o locales para organizar clínicas de vacunación contra
COVID-19 y trabajar con proveedores de atención médica y organizaciones comunitarias
locales, incluidos los centros de salud escolares. Puede visitar vaccines.gov para averiguar en qué
ubicación de la comunidad pueden vacunarse contra la COVID-19 los educadores, el personal,
los estudiantes y sus familias. Para las personas inmunocomprometidas de forma moderada o
grave, hay recomendaciones específicas de la vacuna contra la COVID-19 para la serie primaria
y la dosis de refuerzo, debido a la diferencia en la respuesta inmunitaria que tienen después de la
vacunación contra la COVID-19.
Uso de mascarillas: Como recordatorio, los distritos escolares, las escuelas, los centros y
hogares de la primera infancia y los salones de clases aún pueden optar por utilizar mascarillas
con cualquier nivel de COVID-19 en la comunidad, según las necesidades de su comunidad.
Además, las personas en comunidades con cualquier nivel de COVID-19 en la comunidad,

13

COVID-19 Incidence and Death Rates Among Unvaccinated and Fully Vaccinated Adults with and Without
Booster Doses During Periods of Delta and Omicron Variant Emergence — 25 U.S. Jurisdictions, April 4–
December 25, 2021 (Tasas de incidencia y mortalidad de la COVID-19 entre adultos no vacunados y adultos con
vacunación completa, con y sin una dosis de refuerzo, durante los períodos de aparición de las variantes Delta y
Ómicron, en 25 jurisdicciones de Estados Unidos, del 4 de abril al 25 de diciembre de 2021) | MMWR (cdc.gov)

Página 7: Estimados educadores y padres
incluidas aquellas con un riesgo mayor de consecuencias graves por la COVID-19, pueden optar
por utilizar una mascarilla en cualquier momento.
Las leyes federales de derechos civiles establecen que las escuelas deben considerar las
necesidades de salud y seguridad de sus estudiantes para que puedan asistir de manera segura y
presencial. Esto incluye las expectativas de casos particulares sobre el uso de mascarillas en las
escuelas con el fin de cumplir con la obligación de las escuelas de hacer modificaciones
razonables para estudiantes específicos con discapacidades, en virtud de la ley federal. Según las
circunstancias, las escuelas podrían decidir que es necesario aplicar cierto grado de uso de
mascarillas para los estudiantes y el personal como una modificación razonable a fin de
garantizar que los estudiantes con discapacidades tengan un acceso igualitario al aprendizaje
presencial sin generar un riesgo elevado de hospitalización o muerte por COVID-19. Además de
decidir que un estudiante individual con circunstancias o necesidades específicas debe utilizar
una mascarilla común o una modificada (por ejemplo, con un frente transparente), las escuelas
pueden determinar que también es necesario que otras personas en el entorno escolar utilicen
mascarillas, en función de las circunstancias específicas del estudiante con discapacidades y
teniendo en cuenta la directriz de salud relevante.
El gobierno federal puso a disposición de los estadounidenses mascarillas de alta calidad de
forma gratuita y proporcionó a las escuelas varias vías para acceder a mascarillas de bajo costo o
sin costo alguno. Alentamos a las escuelas a que se acerquen a la agencia estatal de manejo de
emergencias para recibir mascarillas o a utilizar los fondos de la Ley ARP para comprar
mascarillas de fabricantes estadounidenses.
Pruebas: Mediante las pruebas se identifica a las personas infectadas, ya sea que presenten
síntomas o no (o antes de que los desarrollen), que podrían ser contagiosas, de modo que se
puedan tomar medidas para evitar que continúe el contagio. Realizar pruebas con mayor
frecuencia puede ser una forma eficiente de identificar y aislar los casos con rapidez, iniciar una
cuarentena e identificar grupos para ayudar a reducir el riesgo de la educación presencial. A
medida que disminuya el uso de mascarillas, las escuelas deberían aumentar el uso de pruebas
como una estrategia central de seguridad y prevención.
Una forma de aumentar el uso de pruebas en las escuelas es utilizar el enfoque Test to Stay, que
significa hacerse la prueba para poder quedarse. En este enfoque, se combinan el rastreo de
contactos y las pruebas en serie (es decir, pruebas que se repiten al menos dos veces durante un
período de siete días después del último contacto estrecho con una persona con COVID-19) para
permitir que algunos estudiantes, educadores y miembros del personal, que de otro modo
deberían ponerse en cuarentena, puedan seguir aprendiendo o enseñando de forma presencial.
Las personas que no cuenten con todas las vacunas o que no hayan tenido COVID-19 en los
últimos 90 días deben realizar una cuarentena y, por lo tanto, reúnen los requisitos para el
enfoque Test to Stay. Aquellos que participan en Test to Stay deben realizarse la prueba, por lo
menos, cuando reciben la notificación de contacto estrecho y otra vez entre 5 y 7 días después de
su último contacto estrecho con una persona con COVID-19. Los CDC siguen recomendando
este enfoque como una estrategia importante que las escuelas deben considerar para respaldar el
aprendizaje presencial cuando el nivel de COVID-19 en la comunidad sea medio.
La Ley ARP proporcionó fondos significativos para la implementación de pruebas en las
escuelas, de kínder a 12.° grado. Esto incluye $10,000 millones que se proporcionaron a través
de la subvención Epidemiology Laboratory Capacity (ELC) Reopening Schools (Capacidad de

Página 8: Estimados educadores y padres
laboratorios de epidemiología para la reapertura de escuelas), que administraron los CDC para
respaldar las pruebas de detección y diagnóstico; $650 millones a través del programa Operation
Expanded Testing (Operación pruebas ampliadas) para implementar pruebas de laboratorio; y
$122,000 millones a través del Fondo de Ayuda de Emergencia para Escuelas Primarias y
Secundarias (Elementary and Secondary School Emergency Relief, ESSER), que se pueden
utilizar para cubrir el costo total o parcial de las pruebas de COVID-19 de los estudiantes y el
personal de la escuela. Los CDC también ponen a disposición de las escuelas 5 millones de
pruebas rápidas en el punto de atención todos los meses de forma gratuita, que se pueden
solicitar a través del departamento de salud estatal o territorial. Visite los enlaces anteriores para
acceder a esta ayuda e iniciar programas de pruebas.
Ventilación: Una ventilación adecuada es una estrategia de prevención clave para mantener
ambientes saludables y, en conjunto con otras medidas preventivas, puede reducir la probabilidad
de propagación de enfermedades. Los CDC y la Agencia de Protección Ambiental describen las
formas en que las escuelas pueden mejorar la ventilación. Esto incluye: permitir el ingreso de la
mayor cantidad de aire exterior posible de manera segura; usar los ajustes de calefacción,
ventilación y aire acondicionado (heating, ventilation, and air conditioning, HVAC) para
maximizar la ventilación; garantizar que los extractores de aire en los baños y las cocinas se
utilicen y funcionen de forma adecuada; filtrar el aire mediante filtros con una calificación de
valor de informe de eficiencia mínima (minimum efficiency reporting value, MERV)-13, o la
calificación MERV más alta que pueda admitir el sistema de ventilación de un edificio; y usar
dispositivos portátiles de limpieza de aire con filtros de partículas de aire de alta eficiencia (highefficiency particulate air, HEPA).
Las LEA pueden utilizar los fondos de la Ley ARP para todas estas iniciativas con el fin de
mejorar la calidad del aire interior para la instrucción presencial. Esto incluye: la inspección, la
prueba y el mantenimiento de los sistemas y enfoques de ventilación actuales; la compra de
unidades portátiles de filtrado de aire y filtros de HEPA; la compra de filtros MERV-13 (o
superiores) para los sistemas de HVAC de las escuelas o de acondicionadores de aire
independientes; la reparación de ventanas o puertas a fin de que puedan abrirse de manera segura
para dejar entrar aire fresco; y el mantenimiento o la actualización de los sistemas de HVAC de
acuerdo con los estándares del sector.14
Estrategias de prevención adicionales para incluir en la comunidad escolar: Los CDC siguen
recomendando estrategias de prevención adicionales para ayudar a los estudiantes a mantenerse
seguros al asistir de forma presencial a la escuela. El uso continuo de estas estrategias de
prevención puede ayudar a promover la salud y la seguridad de todos los estudiantes, en especial,
aquellos con un riesgo mayor de consecuencias graves por COVID-19. Entre estas estrategias, se
incluyen el distanciamiento físico, los protocolos respiratorios y el lavado de manos, quedarse en
casa cuando está enfermo y realizar pruebas, y la limpieza y la desinfección.

14

La compra de equipos por parte de las LEA mediante el uso de los fondos de la Ley ARP requiere la aprobación
previa de la SEA. Consulte el Título 2 § 200.407 del CFR (es decir, la Guía uniforme). Si desea obtener más
información, consulte las preguntas B-7 y B-8 de Frequently Asked Questions on Elementary and Secondary
School Emergency Relief Programs and Governor’s Emergency Education Relief Programs (Preguntas frecuentes
sobre los Programas de Ayuda de Emergencia para las Escuelas Primarias y Secundarias y el Fondo del
Gobernador para el Socorro Urgente a la Educación (GEER I) (mayo de 2021).

Página 9: Estimados educadores y padres
III. Cómo garantizar que los estudiantes reciban educación y servicios en el entorno menos
restrictivo
Al adoptar estrategias prácticas por niveles para prestar servicios a todos los estudiantes, las
escuelas deben evitar ubicar a todos los estudiantes con discapacidades, o a todos los estudiantes
con discapacidades y un riesgo alto de consecuencias graves por la COVID-19, en un entorno
segregado en donde se encuentren lejos de sus compañeros sin discapacidades como el único
medio para ofrecer una FAPE de manera segura. Tanto la Ley IDEA como la Sección 504
suponen que todos los estudiantes con discapacidades deben recibir educación junto a sus
compañeros sin discapacidades, a menos que los objetivos educativos del estudiante no puedan
cumplirse con éxito en ese entorno. De manera similar, las escuelas deben ser cautelosas al
señalar o identificar a estudiantes con discapacidades como la causa de una carga percibida a fin
de evitar la estigmatización y el riesgo de intimidación, y deben tomar medidas para abordar
cualquier intimidación que se produzca.
Cuando se incluyen planes de salud en el IEP o en el plan de la Sección 504 del estudiante, es de
suma importancia que este plan sea accesible para todos los profesores de educación regular, los
profesores de educación especial, los proveedores de servicios relacionados y cualquier otro
proveedor de servicios que sea responsable de su implementación. Además, se debe informar al
personal escolar responsable de implementar cualquier aspecto del IEP o del plan de la
Sección 504 del estudiante acerca del contenido y los requisitos pertinentes, incluidas las ayudas
y los servicios complementarios específicos, las adaptaciones, las modificaciones y otras ayudas
que se proporcionarán para el estudiante o en su beneficio.
Los equipos del IEP y de la Sección 504 deben tener cuidado y considerar cómo sus decisiones
sobre los servicios y la prestación de estos generan un impacto en la colocación en el LRE. Es
importante tener en cuenta que el programa de cada estudiante que reúne los requisitos de la Ley
IDEA es la suma de su acceso al plan de estudios de educación general y su progreso en este,
junto con el progreso en sus objetivos funcionales individuales. Estos dos se encuentran
vinculados, y ambos deben ser una prioridad. Es importante que los equipos sean creativos y
tomen decisiones que promuevan una inclusión máxima y adecuada, en lugar de programas más
individuales o restrictivos. Además, en casos en que aún se requiera el aprendizaje remoto u
otras alternativas, las escuelas deben seguir utilizando las prácticas recomendadas para garantizar
que todos los estudiantes permanezcan comprometidos y conectados con el aprendizaje.
Las escuelas pueden considerar si utilizar cohortes más pequeñas de instrucción grupal con
compañeros sin discapacidades puede minimizar los riesgos para la salud de un estudiante y, a la
vez, mantener la obligación de proporcionar una FAPE en el LRE según las necesidades
individuales del estudiante con discapacidades. El TIES Center es el centro nacional de
asistencia técnica sobre prácticas y políticas inclusivas financiado por la OSEP. Trabaja en
conjunto con estados, distritos y escuelas para respaldar el traslado de estudiantes con
discapacidades de entornos menos inclusivos a entornos más inclusivos. Desarrolló un IEP
modelo que se puede utilizar a fin de crear un programa inclusivo para los estudiantes con
discapacidades.
Los estudiantes aprenden mejor de forma presencial, y todos los niños con discapacidades deben
seguir recibiendo FAPE y deben tener la oportunidad de cumplir con objetivos desafiantes. Los
estudiantes tienen una mayor capacidad de participar en una instrucción exigente y de acceder a

Página 10: Estimados educadores y padres
servicios y ayudas adaptados a sus necesidades cuando aprenden junto a sus compañeros. La
Administración Biden-Harris hizo del aprendizaje presencial una prioridad principal para todos
los estudiantes, incluidos los estudiantes con discapacidades. A medida que aprendamos a
relacionarnos de manera segura con nuestras comunidades y a transitar el estado actual de la
pandemia, el Departamento seguirá brindando orientación y recursos a las comunidades
escolares para garantizar que respaldemos la capacidad de los estudiantes con discapacidades de
aprender de forma presencial. Si desea obtener más información, visite la sección de derechos
para personas con discapacidades del sitio ed.gov/coronavirus. Gracias por colaborar con
nosotros en esta iniciativa.
Atentamente.

Dr. Miguel A. Cardona

